DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-11 and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,964,336. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 3 of the patent.
	Claim 2 is anticipated by claim 2 of the patent.
	Claim 3 is anticipated by claim 1 of the patent.
	Claim 4 is anticipated by claim 8 of the patent.
	Claim 5 is anticipated by claim 9 of the patent.
	Claim 6 is anticipated by claim 10 of the patent.
	Claim 7 is anticipated by claim 4 of the patent.
	Claim 8 is anticipated by claim 5 of the patent.
	Claim 9 is anticipated by claim 6 of the patent.
	Claim 10 is anticipated by claim 7 of the patent.
	Claim 11 is anticipated by claim 11 of the patent.
	Claim 21 is anticipated by claim 3 of the patent.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 12-16 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Masticola et al, U.S. Patent No. 7,447,333 (hereinafter Masticola).
	Regarding claim 12, Masticola discloses a system comprising:
	a network interface configured to receive sound monitoring information from a plurality of people (from abstract, see crowd of people) in a network; and
	a processor coupled to the network interface and configured to:
receive the sound monitoring information (from column 3, see audible symptoms) from the network interface,
process the sound monitoring information (from Figure 2, see 205),
establish a conclusion (from column 5, between a cough sound and a non-cough sound) based on the sound monitoring information, wherein the conclusion is associated with health of the people, and
generate an alert based on the conclusion (from abstract, see responder). 

	Regarding claim 13, see abstract.
	Regarding claim 14, see abstract.
	Regarding claim 15, see abstract.
	Regarding claim 16, see abstract.

7.	Claims 12 and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bunn et al, U.S. Patent Application Publication No. 2006/0028556 (hereinafter Bunn).
	Regarding claim 12, Bunn discloses a system comprising:
	a network interface configured to receive sound monitoring information from a plurality of people (from Figure 1, see 110) in a network; and
	a processor coupled to the network interface and configured to:
receive the sound monitoring information (from paragraph 0030, see audio) from the network interface,
process (from paragraph 0031, see processor) the sound monitoring information,
establish a conclusion (from paragraph 0031, see threat) based on the sound monitoring information, wherein the conclusion is associated with health of the people, and
generate an alert based on the conclusion (from paragraph 0017, see alert). 

		Regarding claim 17, see paragraph 0033.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Logan et al, U.S. Patent No. 9,159,217 (hereinafter Logan) in view of Schuster et al, U.S. Patent Application Publication No. 2016/0166766 (hereinafter Schuster).	
Regarding claim 18, Logan discloses a system comprising:	a microphone configured to capture data associated with activity of a person who has diminished mental capacity or is elderly (from column 15, see line 32); and
	a processor coupled to the microphone and configured to:		receive the data from the microphone (from column 15, see line 41),
		perform an acoustic analysis of the data (from column 15, see line 44), 
	generate an acoustic signature based on the acoustic analysis, wherein the acoustic signature is based on a characteristic sound of activity (from column 15, see line 50), and
	provide monitoring information based on the acoustic signature (from column 15, see line 49).

	Still on the issue of claim 18, Logan does not teach that the activity is medication consumption. All the same, Schuster discloses that the activity is medication consumption (see paragraph 0069). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan wherein the activity is medication consumption as taught by Schuster. This modification would have improved the system’s convenience by reducing overdose, underdose, or no dose as suggested by Schuster. 

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Aarts, U.S. Patent Application Publication No. 2011/0087079 (hereinafter Aarts).
	Regarding claim 20, Logan does not clearly teach the monitoring information indicates a fall, a presence of new voices, sleep information, wakefulness information, bathroom use, or medication consumption. All the same, Aarts discloses the monitoring information indicates a fall, a presence of new voices, sleep information, wakefulness information, bathroom use, or medication consumption (see paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan wherein the monitoring information indicates a fall, a presence of new voices, sleep information, wakefulness information, bathroom use, or medication consumption as taught by Aarts. This modification would have improved the system’s flexibility by allowing for the monitoring of impact sounds as suggested by Aarts.

11.	Claims 1-4, 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al, U.S. Patent Application Publication No. 2011/0313555 (hereinafter Shoham) in view of Aarts.
	Regarding claim 1, Shoham discloses a system comprising: 
	a microphone configured to capture a raw sound profile of a child during a sleep period (see paragraph 0086); and
	a processor coupled to the microphone and configured to:
		extract informative features from the raw sound profile (see paragraph 0085);
		associate the information features with events (see paragraph 0042);
		determine a temporal relationship among the events (see paragraph 0091),
	determine an informative pattern from the temporal relation ship (see paragraph 0090), and
	perform a remedial action based on the informative pattern (see paragraph 0095).

Further regarding claim 1, Shoham does not explicitly teach that
the informative features comprise at least one of burping, flatulence, a voice of a caretaker, evidence of an illness, babbling, humming, stimming or singing. All the same, Aarts discloses this feature (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to modify Shoham with the informative features of Aarts. This modification would have improved the system’s flexibility by predicting serious events as suggested by Aarts. 

Regarding claim 2, see paragraph 0091 of Shoham.
Regarding claim 3, see paragraph 0090 of Shoham.
Regarding claim 4, see paragraph 0091 of Shoham.

Regarding claim 8, Shoham as modified by Aart discloses the 
claimed feature.

Regarding claim 9, see paragraph 0043 of Shoham.

Regarding claim 10, Shoham as modified by Aart discloses the 
claimed feature.


	Regarding claim 11, see paragraph 0095 of Shoham.
	
	Regarding claim 21, see paragraph 0042 of Shoham.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoham combined with Aarts in further view of Nongpiur et al, U.S. Patent Application Publication No. 2016/0379456 (hereinafter Nongpiur).
	Regarding claim 7, the combination of Shoham and Aarts does not explicitly teach that the disturbance is at least one of a traffic, a car alarm, or an animal sound. All the same, Nongpiur discloses that the disturbance is at least one of a traffic, a car alarm, or an animal sound (see paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Shoham and Aarts wherein the disturbance is at least one of a traffic, a car alarm, or an animal as taught by Nongpiur. This modification would have improved the system’s convenience by allowing for the classification of typical sounds heard in homes as suggested by Nongpiur. 

Allowable Subject Matter
13.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Response to Arguments
14.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection. 

Conclusion 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
August 6, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652